

117 HR 628 IH: Shellfish Aquaculture Improvement Act of 2021
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 628IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Young (for himself, Mr. Larson of Connecticut, and Mr. Graves of Louisiana) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 46, United States Code, to exclude certain aquaculture workers from treatment as seamen for the purpose of liability in the event of injury or death, and for other purposes.1.Short titleThis Act may be cited as the Shellfish Aquaculture Improvement Act of 2021.2.Limitation on recovery for certain injuries incurred in shellfish aquaculture activities if a State remedy is available(a)In generalSection 30104 of title 46, United States Code, is amended—(1)by inserting (a) In general.— before the first sentence; and(2)by adding at the end the following:(b)Limitation on recovery by aquaculture workersFor purposes of subsection (a)—(1)In generalThe term seaman does not include an individual who—(A)is an aquaculture worker if State workers’ compensation is available to such individual; and(B)was, at the time of injury, engaged in aquaculture in a place where such individual had lawful access.(2)Aquaculture worker definedFor purposes of paragraph (1), the term aquaculture worker means an individual who—(A)is employed by a commercial enterprise that is involved in the controlled cultivation and harvest of aquatic plants and animals, including—(i)the cleaning, processing, or canning of fish and fish products;(ii)the cultivation and harvesting of shellfish; and(iii)the controlled growing and harvesting of other aquatic species;(B)does not hold a license issued under section 7101(c) of this title; and(C)is not required to hold a merchant mariner credential under part F of subtitle II of this title..(b)Effective dateThe amendments made by this section shall apply to injuries incurred on or after the date of enactment of this Act.